Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Contrary to petitioner’s contention, the misbehavior report together with the hearing and confidential testimonies, provide substantial evidence to support the determination finding petitioner guilty of violating the prison disciplinary rules prohibiting unauthorized gang activity and conspiring to as*980sault, threaten, engage in violent conduct, create a disturbance and possess a weapon (see Perez v Fischer, 100 AD3d 1324, 1324 [2012]). The charges stemmed from an investigation into multiple confidential reports that petitioner, identified as a gang leader, had ordered assaults on members of a rival gang.
After our review of the record, we conclude that the misbehavior report contained sufficient detail to inform petitioner of the charges and prepare a defense (see Matter of Poe v Fischer, 107 AD3d 1251, 1252 [2013]), and he presented an appropriate defense at the hearing. Furthermore, we find no error in the Hearing Officer’s denial of certain witnesses, as the record supports his conclusion that any testimony would be redundant to information already received at the hearing (see Matter of Burr v Fischer, 95 AD3d 1538, 1538 [2012], lv denied 19 NY3d 811 [2012]).
Petitioner’s remaining contentions, including his claim of hearing officer bias, have been reviewed and found to be without merit.
Peters, PJ., Lahtinen, Garry and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.